Citation Nr: 0402522	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  96-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for myopathy, including 
rhabdomyolysis.

2.  Entitlement to service connection for right inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to May 1965, 
and during September 1990.  The veteran also had service in 
the Tennessee Air National Guard form August 1985 to December 
1994 to include periods of active duty for training and 
inactive duty training.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the RO in Nashville, 
Tennessee which denied service connection for a hernia and 
for adrenal hypofunction and myositis.  (The latter claim was 
subsequently recharacterized as set forth on the title page 
of this remand.)  In March 1999, the Board determined that 
the claim for service connection for rhabdomyolysis was well-
grounded, and remanded the case to the RO.  The case was 
subsequently returned to the Board, and in an October 2002 
decision, the Board denied service connection for myopathy 
and for right inguinal hernia repair.  

The veteran then appealed to the Court.  In a June 2003 joint 
motion to the United States Court of Appeals for Veterans 
Claims (Court), the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In a July 2003 Court order, the joint 
motion was granted, the Board's October 2002 decision was 
vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the joint motion and Court order, the Board finds 
that a remand is necessary.

The Board notes that during the pendency of this appeal, the 
VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio, 
supra, and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

In Pelegrini, supra, the Court held that under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), before an initial 
unfavorable decision by the agency of original jurisdiction, 
in a claim for service connection, the claimant must be given 
notice that informs him (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, supra, 
and Pelegrini, supra.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims, to 
include consideration of all evidence 
received since the August 2002 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




